Bloom, J. (dissenting in part).
Defendant was indicted on two counts of robbery in the first degree which robberies were allegedly committed against separate complainants. The first, a knifepoint robbery, involved Eitan Haber and took place on August 27, 1981; the second, a robbery at gunpoint; involved Wendy Rodriguez and occurred on September 27,1981. The counts were joined on the theory that, although based upon different criminal transactions, they were of such a nature that proof of one would be material and admissible as evidence in chief upon the trial of the other (CPL 200.20, subd 2, par [b]; People v Hunger, 24 NY2d 445).
The trial commenced in July, 1982. The second witness was Juan Quiara, the stepfather of Wendy Rodriguez. In the main his testimony dealt with the identification of defendant, although he had not been present at either robbery. Apparently, defendant had borrowed some money from Quiara and had pledged his driver’s license with him to secure repayment. The identification was made through a photograph contained on the license.
Following his testimony Quiara went from the courtroom to the District Attorney’s office. There he suffered a heart attack and died.
*313The next witness who was to be called by the prosecutor was Ms. Rodriguez. Because of her grief and shock resulting from the death of her stepfather, the prosecutor notified the court that she was unable to proceed. He was granted a continuance to the following morning, the defendant’s counsel consenting thereto. The next morning the prosecutor notified the court that Ms. Rodriguez was in attendance upon her mother, Quiara’s wife, who had a heart condition and had been sedated. At his request, and again with the consent of defendant’s attorney, the matter was set over to the following Monday. At the opening of court on Monday, the prosecutor notified the court that Ms. Rodriguez was still unable to attend and that he could not predict with any reasonable certainty when she would be able to do so. He then suggested that inasmuch as a number of jurors were in their third week of service, a declaration of a mistrial would be appropriate. When both defense counsel and defendant voiced their objection to a mistrial the prosecutor suggested, by way of alternative, that the case be adjourned from week to week until such time as Ms. Rodriguez was able to attend. However, the court thought the alternative suggestions impractical and declared a mistrial.
Insofar as concerns the count charging defendant with the robbery of Haber we agree with our brethren in the majority that the granting of the mistrial was error. There is no question but that substantial prejudice resulted to defendant from the declaration of a mistrial. Quiara, whose cross-examination had been energetic and exacting was no longer available to testify at the retrial. All that would be available to the jury would be a reading of his testimony at the prior trial — a most unsatisfactory substitute. Moreover, there was no need for the declaration of the mistrial, for a ready remedy was available to the court. It could have severed the count charging defendant with the robbery of Haber and proceeded to a conclusion on that count. Thus, there was no manifest necessity for declaring a mistrial on that count (cf. People v Michael, 48 NY2d 1).
However, the count charging defendant with the robbery of Ms. Rodriguez presents a somewhat different situation. On that count the complainant became unavailable be*314cause of the totally unanticipated death of her stepfather and the resultant illness of her mother. There was no indication when she might again be available to testify. Her testimony was required if the trial on that count was to go on to a conclusion. Moreover, while jeopardy had attached once the jury was selected and sworn upon the basis of a valid indictment (Illinois v Somerville, 410 US 458), the trial court was not divested of the power to declare a mistrial for a proper reason. Since it was in the best position to determine whether it was feasible to carry the case from week to week or to declare a mistrial, we are required to give due deference to the exercise of discretion' by it (People v Michael, 48 NY2d 1, 9, supra). In the circumstances of this case we cannot say that there was no manifest necessity for the declaration of a mistrial on the count charging defendant with robbery of Ms. Rodriguez (Hall v Potoker, 49 NY2d 501).
Accordingly, we would grant the writ only to the extent of prohibiting retrial on the count charging defendant with robbery in the first degree of Eitan Haber on August 27, 1981 and would deny the application and dismiss the petition in all other respects.
Sandler, J. P., and Fein, J., concur with Milonas, J.; Markewich and Bloom, JJ., dissent in part in an opinion by Bloom, J.
Application for a writ of prohibition, granted, without costs and without disbursements.